DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "desired pattern" in claim 17 is a relative term which renders the claim indefinite.  The term "desired pattern" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it would be unclear to one of ordinary skill in the art as to what kind of pattern would be considered ‘desirable’.
Claim 17 recites the limitation “the surface includes an inverse pattern of a desired pattern on the first major surface of the membrane”.  This limitation renders the claim indefinite because the structure of the surface being described in said limitation is unclear.  Further, it is unclear whether the ‘inverse pattern of the desired pattern on the first major surface of the membrane’ is the same or different from the ‘unitary, regularly-shaped protrusion formed in the first major surface of the porous membrane’ in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2002/0001753 A1) in view of Sako et al. (US 2010/0129720 A1).
Regarding claim 1, Pekala discloses a porous membrane (microporous polymer web, see Title, Abstract) comprising:
first and second opposite major surfaces (UHMWPE web 102 including first major surface 106a and second major surface 106b [0027], Fig. 1); and
a solution-cast three-dimensional polymer matrix defining interconnecting pores that provide overall first major surface-to-second major surface fluid permeability, the polymer matrix providing innate electrolyte-wettability to surfaces of the interconnecting pores (microporous polymer web with passageways that provide overall fluid permeability, see Abstract; good wettability, see Abstract, [0006], [0013]-[0015]; UHMWPE web 102 [0015], [0017], [0026]-[0027]).
However, Pekala does not disclose a unitary, regularly-shaped protrusion formed in the first major surface.
Sako discloses a polyolefin microporous membrane including protrusions having a height of from 0.5 to 30 µm formed by embossing on at least one of the surface of the membrane (see Abstract) which improves, in the production or usage of a nonaqueous electrolyte battery using an alloy negative electrode, battery cycle performance at a low cost ([0011]-[0012]).
Pekala and Sako are analogous art because they are concerned with the same field of endeavor, namely battery separator membranes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pekala to incorporate protrusions on at least one surface because Sako teaches improving battery cycle performance at a low cost.
Regarding claim 2, modified Pekala discloses all of the claim limitations as set forth above.  Sako further discloses multiple unitary, regularly-shaped and regularly-spaced protrusions formed in the first major surface (arranged regularly on the surface [0045]).
Regarding claim 3, modified Pekala discloses all of the claim limitations as set forth above.  Sako further discloses the protrusions comprise ribs (shape such as linear forms [0045]) and a remainder of the porous membrane comprises at least a portion of a backweb, in which the ribs have an overall height to backweb thickness ratio of up to 10:1 (protrusion height is 0.5 to 100 µm [0047] and thickness of the membrane is 1 to 100 µm [0043] which discloses an overlapping range; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 4, modified Pekala discloses all of the claim limitations as set forth above.  Further regarding claim 4 reciting “the membrane is formed by non-solvent induced phase separation”, claim limitations of product claims are granted patentable weight based on their final structure and not by the method of which is was made or any intermediate products thereof.  Product-by-process claims are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114). 
Regarding claim 5, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses the membrane is non-rigid and the polymer matrix comprises at least one thermoplastic polymer (UHMWPE web 102 [0015], [0017], [0026]-[0027]).
Regarding claim 6, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses the polymer matrix further comprises at least one additional polymer that can function as a pore-forming agent, a structure- enhancing agent, wettability-enhancing agent, or combinations thereof (mixed with polyethylene oxide [0062] or polyacrylonitrile [0064]).
Regarding claim 7, modified Pekala discloses all of the claim limitations as set forth above.   Sako further discloses a particulate or fibrous filler included with the polymer matrix (coat the polyolefin microporous membrane with an inorganic filler [0102]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 8, modified Pekala discloses all of the claim limitations as set forth above.   Sako further discloses a surfactant dispersed throughout the interconnecting pores of the polymer matrix (membrane can be subjected to surface treatment such as application of a surfactant [0101]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 9, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses the membrane has a porosity of about 60% to about 90% (62.8% [0063], 72% [0065]).
Regarding claim 10, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses a freestanding composite (freestanding microporous separator, see Title, Abstract) comprising: a substrate (microporous PVDF layer 104 [0027], Fig. 1); and a porous membrane of claim 1 formed on the substrate (see rejection of claim 1; first major surface 106a and second major surface 106b coated with a microporous PVDF layer 104 [0027], Fig. 1).
Regarding claim 11, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses the substrate is at least partially embedded in the second major surface of the membrane (first major surface 106a and second major surface 106b coated with a microporous PVDF layer 104 [0027], Fig. 1 shows microporous PVDF layer 104 would be at least partially embedded in one of the major surfaces at the interface).
Regarding claim 12, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses a freestanding composite (freestanding microporous separator, see Title, Abstract) comprising: a first membrane comprising a first porous membrane of claim 1 (see rejection of claim 1) laminated to a second membrane (gel electrolyte layer 114a,114b,116a,116b [0042]-[0043], Fig. 4a,4b).
	Regarding claims 13-15, modified Pekala discloses all of the claim limitations as set forth above.  With regard to claims 13-15, addition of a second porous membrane having the same structure as the porous membrane, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 16, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses a substrate embedded in each of the first and second membranes (first major surface 106a and second major surface 106b coated with a microporous PVDF layer 104 [0027], Fig. 1 shows microporous PVDF layer 104 would be at least partially embedded in one of the major surfaces at the interface). 
Regarding claim 18, modified Pekala discloses all of the claim limitations as set forth above.   Modified Pekala further discloses a method of forming a composite with patterns on both sides of the composite (Sako: a polyolefin microporous membrane including protrusions having a height of from 0.5 to 30 µm formed by embossing on at least one of the surface of the membrane, see Abstract), the method comprising: providing a first membrane comprising a first porous membrane of claim 1 and applying heat and pressure to the membranes (see rejection of claim 1; Sako: thermal fixation or heat treatment step performed using a roll stretching machine can applied as needed [0094], [0099]).
With regard to claim 18, addition of a second porous membrane having the same structure as the porous membrane, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 19, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses a battery separator (battery separator, see Title, Abstract) comprising the porous membrane of claim 1 (see rejection of claim 1).
	Regarding claim 20, modified Pekala discloses all of the claim limitations as set forth above.   Pekala further discloses an energy storage device ([0066]-[0067]) comprising the porous membrane of claim 1 (see rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/23/2021